Detailed Action
          Status of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are presented for examination.
Claims 1-14 are rejected.
This Action is Non-Final.
                                    Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2019 and 04/13/2020, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                                     Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over KAINO (US Patent Application Pub. No: 20110204850 A1) in view of Suzuki (US Patent Application Pub. No: 20090267609 A1).
     As per claim 1, KAINO teaches an information processing device [Fig.1, a load device 20 such as personal computer (PC) and personal digital assistant], comprising: 
        a voltage detection unit [the detection portion], configured to monitor a voltage value of a signal output to a predetermined terminal of a connector at a predetermined timing [paragraphs 0011; 0014, …The detection portion detects the voltage values of the rechargeable battery in a time series.  The determination portion determines whether each of the voltage values detected by the detection portion exceeds a predetermined voltage value.]; and 
      stop output of the signal [paragraph 0008, ….the charging operation is stopped when the battery voltage exceeds the maximum voltage.], if the voltage value after a predetermined time elapses [paragraphs 0011; 0013-0014, The count portion counts the number of the determination times that the determination portion determines that each of the detected voltage values exceeds the predetermined voltage value.], from when the voltage value detected by the voltage detection unit exceeds a first value does not exceed a second value greater than the first value [paragraphs 0013-0014,The additional determination portion determines whether the voltage value detected by the detection portion exceeds a second voltage value smaller than the predetermined voltage value.].  
        KAINO  discloses stop output of the signal if the voltage value after a predetermined time elapses from when the voltage value detected by the voltage 
      Suzuki discloses a signal control unit configured to stop output of the signal if the voltage value after a predetermined time elapses from when the voltage value detected by the voltage detection unit exceeds a first value does not exceed a second value greater than the first value [paragraphs 0013-0014,…,wherein, when the detection voltage value at a time of supplying the charging power before the switching unit switches the supply of the charging power is more than or equal to a first predetermined voltage value, the switching unit stops the supply of the charging power, wherein, when the detection voltage value at a time after the supply of the charging power is stopped is more than or equal to a second predetermined voltage value,…].
        It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Suzuki‘s battery connection detecting device for image forming apparatus into KAINO’s method for detecting voltage values of a rechargeable battery for the benefit of the connection detecting unit compares predetermined voltage value with the detected voltage value before and after switching the supply of the charging power, to detect whether the battery is connected to the connecting unit ,therefore the connection state of the battery can be detected accurately and simply (Suzuki,[0022]) to obtain the invention as specified in claim 1.

       As per claim 2, KAINO and Suzuki teach all the limitations of claim 1 above, where KAINO teaches, an information processing device, wherein the signal is a signal of detecting that 15a device is connected to the connector [KAINO, paragraph 0055,  The I/O port 55 provides/receives signals to/from portions of the battery pack 10.  The I/O port 55 is connected to the digital output terminal of the A/D conversion portion 4, the gate terminals of the MOSFETs 71 and 72, and a communication portion 9.].  

        As per claim 3, KAINO and Suzuki teach all the limitations of claim 1 above, where KAINO teaches, an information processing device, wherein the signal is a signal conforming to a Universal Serial Bus (USB) Type-C standard [KAINO, paragraph 0055,The control portion 5 includes a CPU 51.  The CPU 51 is connected via the bus to a ROM 52, a RAM 53, a timer 54, and an I/O port 55.].  

        As per claim 4, KAINO and Suzuki teach all the limitations of claim 1 above, where KAINO and Suzuki teach, an information processing device, further comprising: a display control unit configured to control display of information [KAINO, paragraph 0060,The control/power-supply portion 21 and the communication portion 9 are specified as master and slave, respectively.  Thus, the control/power-supply portion 21 and the communication portion 9 communicate with each other by using SMBus (System Management Bus) method.], 5wherein the signal control unit outputs an instruction for displaying predetermined information to the display control unit when output of the signal is stopped [Suzuki, paragraphs 0013-0014,…,wherein, when the predetermined voltage value, the switching unit stops the supply of the charging power, wherein, when the detection voltage value at a time after the supply of the charging power is stopped is more than or equal to a second predetermined voltage value,…].  

        As per claim 5, KAINO and Suzuki teach all the limitations of claim 4 above, where Suzuki teaches, an information processing device, wherein the display control unit displays information indicating that water is attached to the predetermined terminal, as the predetermined information [Suzuki, paragraphs 0013-0014,…,wherein, when the detection voltage value at a time of supplying the charging power before the switching unit switches the supply of the charging power is more than or equal to a first predetermined voltage value, the switching unit stops the supply of the charging power, wherein, when the detection voltage value at a time after the supply of the charging power is stopped is more than or equal to a second predetermined voltage value,…].  

          As per claim 6, KAINO and Suzuki teach all the limitations of claim 1 above, where KAINO and Suzuki teach, an information processing device, wherein the voltage detection unit monitors voltage values of signals output to a first terminal and a second terminal as the predetermined terminal, the second 20terminal being provided on a side opposite to the first62 terminal [KAINO, paragraphs 0011; 0014, …The detection portion detects the voltage values of the rechargeable battery in a time series.  The determination portion determines whether each of the voltage values detected by the Suzuki, paragraphs 0013-0014,…,wherein, when the detection voltage value at a time of supplying the charging power before the switching unit switches the supply of the charging power is more than or equal to a first predetermined voltage value, the switching unit stops the supply of the charging power, wherein, when the detection voltage value at a time after the supply of the charging power is stopped is more than or equal to a second predetermined voltage value,…].  

         As per claim 7, KAINO and Suzuki teach all the limitations of claim 6 above, where Suzuki teaches, an information processing device, wherein the signal control unit stops output of the signal if the voltage value does not exceed the second value even when the predetermined time-out time elapses [Suzuki, paragraphs 0013-0014,…,wherein, when the detection voltage value at a time of supplying the charging power before the switching unit switches the supply of the charging power is more than or equal to a first predetermined voltage value, the switching unit stops the supply of the charging power, wherein, when the detection voltage value at a time after the supply of the charging power is stopped is more than or equal to a second predetermined voltage value,…].  

KAINO and Suzuki teach all the limitations of claim 7 above, where Suzuki teaches, an information processing device, wherein the signal control unit starts output of the signal again when a display is turned on from being turned off after the predetermined time-out time elapses [Suzuki, paragraphs 0013-0014,…,wherein, when the detection voltage value at a time of supplying the charging power before the switching unit switches the supply of the charging power is more than or equal to a first predetermined voltage value, the switching unit stops the supply of the charging power, wherein, when the detection voltage value at a time after the supply of the charging power is stopped is more than or equal to a second predetermined voltage value,…].  

        As per claim 9, KAINO and Suzuki teach all the limitations of claim 8 above, where Suzuki teaches, an information processing device, wherein the signal control unit sets the predetermined time-out time on a basis of a time until the display is automatically turned off after a last 5operation [Suzuki, paragraphs 0013-0014,…,wherein, when the detection voltage value at a time of supplying the charging power before the switching unit switches the supply of the charging power is more than or equal to a first predetermined voltage value, the switching unit stops the supply of the charging power, wherein, when the detection voltage value at a time after the supply of the charging power is stopped is more than or equal to a second predetermined voltage value,…]. 

        As per claim 10, KAINO and Suzuki teach all the limitations of claim 6 above, where Suzuki teaches, an information processing device, wherein the signal control unit Suzuki, paragraphs 0013-0014,…,wherein, when the detection voltage value at a time of supplying the charging power before the switching unit switches the supply of the charging power is more than or equal to a first predetermined voltage value, the switching unit stops the supply of the charging power, wherein, when the detection voltage value at a time after the supply of the charging power is stopped is more than or equal to a second predetermined voltage value,…].  

        As per claim 10, KAINO and Suzuki teach all the limitations of claim 6 above, where Suzuki teaches, an information processing device, wherein the signal control unit stores a 15detection result by the voltage detection unit, and changes a period of extending an output interval of the signal by using the detection result [Suzuki, paragraphs 0013-0014, …, wherein, when the detection voltage value at a time of supplying the charging power before the switching unit switches the supply of the charging power is more than or equal to a first predetermined voltage value, the switching unit stops the supply of the charging power, wherein, when the detection voltage value at a time after the supply of the charging power is stopped is more than or equal to a second predetermined voltage value,…].  

         As per claim 11, KAINO and Suzuki teach all the limitations of claim 6 above, where Suzuki teaches, an information processing device, further comprising:  64a display control unit configured to control display of information, wherein the signal control unit outputs an instruction for displaying predetermined information to 5the display control unit Suzuki, paragraphs 0013-0014, …, wherein, when the detection voltage value at a time of supplying the charging power before the switching unit switches the supply of the charging power is more than or equal to a first predetermined voltage value, the switching unit stops the supply of the charging power, wherein, when the detection voltage value at a time after the supply of the charging power is stopped is more than or equal to a second predetermined voltage value,…].  

       As per claim 13, claim 13 is rejected in accordance to the same rational and reasoning as the above claim 1, wherein claim 13 is the apparatus claim for the device of claim 1. 

      As per claim 14, claim 14 is rejected in accordance to the same rational and reasoning as the above claim 1, wherein claim 14 is the method claim for the device of claim 1. 

                    Conclusion 
        RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
            References Considered Pertinent but not relied upon
       Hayakawa et al. (US Patent No: 9,742,289 B2) teaches a switching power-supply device has an inductor, a switching element serially connected to the inductor, a control circuit, which controls on and off of the switching element and performs an output voltage control in any one of a plurality of modes including a continuous mode and a discontinuous mode, and a continuous mode detection circuit, which detects that the output voltage control is performed in the continuous mode when a current flowing through the switching element is equal to or greater than a threshold. 
          SASAKI et al. (US Patent Application Pub. No: 20210014658 A1) an information processing device includes a controller configured to acquire information relating to a current position of a terminal from the terminal, transmit first content data to the terminal when the current position of the terminal is within a communication range of first wireless communication, and transmit second content data, which has a data size transmittable within a predetermined time even though second wireless communication having a speed lower than the first wireless communication, transfers information with the same effect as a content of the first content data, and is different in transfer method of the content from the first content data, to the terminal when the current position of the terminal is outside the communication range of the first wireless communication.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106. The examiner can normally be reached Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing 
/GETENTE A YIMER/Primary Examiner, Art Unit 2181